SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) July 11, 2007 NANOVIRICIDES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-1379006 76-0674577 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (I.R.S. Employer Identification No.) 135 Wood Street, Suite 205 06516 West Haven, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 937-6137 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02. Unregistered Sales of Equity Securities. On July 5, 2007, the Registrant consummated an offering to its Series A Warrantholders whereby the Registrant offered holders to exerciseeach warrant into 1.5 shares of the Company's common stock, par value $0.001 per share (the "Common Stock").The Registrant agreed to file a registration statement to register the shares exercised in the offering.The securities were offered pursuant to exemptions from registration under the Securities Act of 1933, as amended, afforded under Section 4(2) and Rule 506 of Regulation D.The Registrant received proceeds of $870,000 for the exercise of 1,305,000 shares of Common Stock. SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. NANOVIRICIDES, INC. Date: July 11, 2007 By: /s/ Dr. Eugene Seymour Dr. Eugene Seymour Chief Executive Officer
